DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 09/07/2020.

Claims 1-20 have been examined and allowed.

Priority

	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and based on application # 202041030731 filed in INDIA on 07/18/2020, which papers have been placed of record in the file. 

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement (filed 09/07/2020) has been received, entered into the record, and considered.  

Drawings


	The drawings filed 09/07/2020 are accepted by the examiner.

REASONS FOR ALLOWANCE
	
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.  

The features as recited in independent claims 1, 8, and 15: “sending identification information for the shared memory from the client driver to the filesystem server through an inter-process communication channel between the client driver and the filesystem server; identifying, by the filesystem server in cooperation with a kernel of the hypervisor, the shared memory within an address space of the hypervisor, based on the identification information, to create a shared memory channel; sending commands from the client driver to the filesystem server through the shared memory channel; and receiving completion messages for the commands from the filesystem server to the client driver through the shared memory channel”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199